                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

MARKESHA JONES,

   Plaintiff,                                      CASE NO.: 3:19-CV-00383

-vs-

FIRST PREMIER BANK,

   Defendant.
                                       /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COME NOW the Plaintiff, Markesha Jones, and the Defendant, First Premier Bank, and

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each claim

and count therein asserted by Plaintiff against the Defendant in the above styled action, with

Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

        Respectfully submitted this 28th day of August, 2019.



/s/Frank H. Kerney, III, Esquire                   /s/T. William A. Caldwell, Esquire
Frank H. Kerney, III, Esquire                      T. William A. Caldwell, Esquire
BPR #: 035859                                      BPR #: 27130
Morgan & Morgan, Tampa, P.A.                       Ortale Kelley
One Tampa City Center                              330 Commerce Street, Suite 110
201 North Franklin Street, 7th Floor               Nashville, TN 37201
Tampa, FL 33602                                    Telephone: (615) 256-9999
Telephone: (813) 223-5505                          wcaldwell@ortalekelley.com
Facsimile: (813) 223-5402                          Counsel for Defendant
fkerney@forthepeople.com
snazario@forthepeople.com
mmartinez@forthepeople.com
Counsel for Plaintiff




       Case 3:19-cv-00383 Document 22 Filed 08/28/19 Page 1 of 1 PageID #: 75
